Citation Nr: 0419043	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected hiatal hernia from August 21, 1997, to 
October 26, 2001, based on an initial determination.

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling from October 27, 
2001, to the present.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO in 
Washington, DC, which granted service connection for a hiatal 
hernia and assigned a 10 percent disability rating, effective 
August 21, 1997.  In December 2001, the RO increased the 
veteran's disability rating to 30 percent, effective October 
26, 2001.  

In a statement from the veteran, dated December 2002, he 
requested a hearing before the Board in Washington, DC.  The 
Board hearing was scheduled for February  2003.  The veteran 
failed to appear for the scheduled hearing.  Notice to the 
veteran was mailed in January 2003.  It was not returned as 
undeliverable and the regularity of the mail is presumed.  As 
such, the hearing request is deemed withdrawn.  38 C.F.R. § 
20.702(d) (2003). 


FINDINGS OF FACT

1.  From August 21, 1997, to October 26, 2001, the veteran's 
service-connected hiatal hernia was manifested by acute 
esophagitis with ulceration and specialized gastric mucosa 
consistent with Barrett's esophagus and subjective complaints 
of frequent indigestion and epigastric distress.  There were 
no symptom combinations productive of considerable impairment 
of health. 

2.  Since October 27, 2001, the veteran's hiatal hernia has 
been manifested by pyrosis and constant regurgitation of acid 
material.  There was no evidence of anemia, melena or loss of 
weight.  There were no symptom combinations productive of 
severe impairment of health.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected hiatal hernia from August 21, 1997, to 
October 26, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2001 
and 2003).

2.  The criteria for a rating in excess of 30 percent for 
service-connected hiatal hernia since October 27, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
 
Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).
 
In this case, the rating action dated in May 1999 was issued 
before the enactment of the VCAA.  Thus, in order to satisfy 
the holding in Pelegrini, the Board would have to dismiss as 
void ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  
 
The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
February 2001 Statement of the Case and December 2001 and 
January 2004 Supplemental Statements of the Case, and June 
2001, November 2003 and January 2004 correspondence from the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
 
In particular, the Board notes the evidence development 
letters dated in June 2001, November 2003 and January 2004, 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  In these letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Laws and Regulations
Increased Rating - General Provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected hiatal hernia, has 
been evaluated under Diagnostic Code 7346, 38 C.F.R. § 4.114.

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, were revised.  See 66 Fed. Reg. 29,486-
29,489 (2001).  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  The prior version of 38 C.F.R. § 
4.112 essentially judged weight loss on a subjective basis 
whereas the amended version established a specific formula to 
indicate a weight loss.  38 C.F.R. § 4.112 (2003).  A review 
of the old and revised regulations reveals that the July 2001 
changes did not alter the diagnostic criteria used to 
evaluate disabilities involving hiatal hernias. 

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  In any event, the evidence of 
record does not establish any weight loss by the veteran 
during the pendency of his appeal and he has not asserted 
weight loss as a symptom of his current disability.  
Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding his case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7346 has remained unchanged.

Factual Background

Private treatment records from Sibley Memorial Hospital dated 
November 1996, reveal a biopsy of the veteran's antrum and 
esophagus.  The biopsy of the gastric antrum revealed no 
specific microscopic pathological changes and no evidence of 
H. Pylori.  The biopsy of the esophagus revealed acute 
esophagitis with ulceration and specialized gastric mucosa 
consistent with Barrett's esophagus.

Additional private treatment records from Sibley Hospital, 
dated in June 2000, reveal that the veteran underwent a 
esophagogastroduodenoscopy.  The postoperative diagnoses were 
Barrett's esophagus, hiatal hernia and controlled 
esophagitis. 

A February 2001 statement, from L.Y.K., M.D., was to the 
effect that the veteran had a hiatal hernia and long segment 
Barrett's esophagus.  Biopsies of the veteran's esophagus 
revealed evidence of a hiatal hernia and no evidence of 
dysplasia.  

In a March 2001 statement, the veteran indicated that his 
hiatal hernia disability began with frequent indigestion and 
epigastric distress upon eating certain foods.  The 
disability progressed to one that required a daily 
prescription medication to control the esophageal pain.  He 
reported that he slept with his head elevated and some nights 
he slept on a chair.  He also noted that additional treatment 
records regarding his hiatal hernia disorder could be 
obtained from Dr. L. K.

During an October 2001 VA examination, the veteran gave a 
history of chronic heartburn since his service in the 
military.  He reported an increase in the frequency and 
degree of his heartburn.  Objective findings revealed no 
conjunctival pallor or icterus.  The abdomen was soft and 
nontender.  No masses were palpable, bowel sounds were 
normoactive and the veteran's weight was stable.  The 
diagnoses were hiatal hernia and reflux esophagitis with 
Barrett's esophagus.  

Analysis
I.  Hiatal Hernia, rated 10 percent disabling from
August 21, 1997, to October 26, 2001

The RO has rated the veteran's hiatal hernia under Diagnostic 
Code 7346.  Under the criteria set forth under 38 C.F.R. § 
4.114, Diagnostic Code 7346, a 10 percent rating is warranted 
for a hiatal hernia, which is manifested by two or more of 
the symptoms necessary for a 30 percent rating, though of 
less severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2003).

A rating higher than 10 percent for the veteran's service-
connected hiatal hernia from the period of August 21, 1997, 
to October 26, 2001, is not warranted.  The above medical 
findings do not meet the criteria for a higher rating under 
Diagnostic Code 7346.  At no time during the above time frame 
has the veteran experienced persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

Additionally, the Board notes that in regards to the 
additional treatment records, which can be obtained from Dr. 
L.K., the RO sent a letter to the veteran dated November 
2003.  In the letter the RO explained that in order to obtain 
the treatment records from Dr. L.K., the veteran needed to 
complete VA Form 21-4142 Authorization for Release of 
Information (which was attached to the letter).  The veteran 
never responded to this request.  Hence, the VA has met their 
duty to assist the veteran under the applicable laws and 
criteria of the VCAA.  
 
As the preponderance of the evidence is against the claim for 
a higher rating for a hiatal hernia from the period of August 
21, 1997, to October 26, 2001, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds that the veteran's hiatal hernia from 
the period of August 21, 1997 to October 26, 2001, is not so 
unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's hiatal hernia has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.

Analysis
II.   Hiatal Hernia, rated 30 percent disabling from 
October 27, 2001 to the present

As previously stated, the veteran's hiatal hernia is rated 
under Diagnostic Code 7346.  Under the criteria set forth 
under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent 
rating is warranted for hiatal hernia, which is manifested by 
two or more of the symptoms necessary for a 30 percent 
rating, though of less severity. A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health. A maximum 60 percent 
rating is assigned for hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).

A rating higher than 30 percent is not warranted under 
Diagnostic Code 7346, as the veteran's health is not 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.114 that could apply to the veteran's diagnosed hiatal 
hernia.

As the preponderance of the evidence is against the claim for 
a higher rating for a hiatal hernia from the period of 
October 27, 2001, to the present, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds that the veteran's hiatal hernia from 
the period of October 27, 2001, to the present, is not so 
unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's hiatal hernia has not necessitated frequent periods 
of hospitalization or resulted in marked interference with 
his employment.


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
service-connected hiatal hernia from August 21, 1997, to 
October 26, 2001, based on an initial determination, is 
denied.

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling from October 27, 
2001, to the present, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



